Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144414                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
                                                                                                                      Justices
            Plaintiff-Appellee,
  v                                                                 SC: 144414
                                                                    COA: 279161
                                                                    Kent CC: 06-003485-FC
  DENNIS LEE TOMASIK,
            Defendant-Appellant.

  _________________________________________/

         By order of April 3, 2013, the application for leave to appeal the November 29,
  2011 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Musser (Docket No. 145237). On order of the Court, the case having been
  decided on July 12, 2013, 494 Mich 337 (2013), the application is again considered and,
  pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we VACATE in part
  the judgment of the Court of Appeals. We REMAND this case to the Court of Appeals
  for reconsideration, in light of People v Musser, 494 Mich 337 (2013), People v
  Kowalski, 492 Mich 106 (2012), and People v Grissom, 491 Mich 296 (2012), of the
  following issues: (1) whether the Kent Circuit Court erred by admitting the entire
  recording of the defendant’s interrogation; (2) whether the circuit court erred in admitting
  Thomas Cottrell’s expert testimony regarding Child Sexually Abusive Accommodation
  Syndrome under current MRE 702, and, if so, whether the error was harmless; (3)
  whether the circuit court erred in denying the defendant’s motion for a new trial based on
  the newly disclosed impeachment evidence of the March 26, 2003 report authored by
  Timothy Zwart and the March 1, 2003 form completed by Denise Joseph-Enders; and (4)
  whether the defendant’s trial counsel was ineffective by failing to object to the admission
  of the defendant’s entire interrogation, by failing to object to Thomas Cottrell’s
  testimony, and by failing to procure the expert testimony of Jeffrey Kieliszewski to
  challenge the testimony of Thomas Cottrell. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.

         We do not retain jurisdiction.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 6, 2013
           s1030
                                                                               Clerk